Title: To Benjamin Franklin from the Faculty of the Royal College, [before 12 November 1781]
From: Faculty of the Royal College
To: Franklin, Benjamin



  [before November 12, 1781]
  M

Vous êtes prié de la part de MM. les Lecteurs & Professeurs Royaux, d’assister à la Séance publique qu’ils tiendront pour l’ouverture de leurs Leçons, Lundi prochain, 12 Novembre 1781, à quatre heures du soir, au College Royal, Place Cambrai.
 
Addressed: A Monsieur / Monsieur Franklin de l’Académie / royale des sciences / A Passy
